DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3,5-7,9,11,12 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Himeno et al (JP 2013-175049A).
Regarding Claim 1, Himeno discloses an elevator operation management system 201 for controlling and managing a plurality of elevator devices 101 in a facility, comprising:
a reception unit 1 that acquires information on the number of users P1, P2 to use the elevator devices and elevator car destination information (Fig. 10; para. 0036);
a learning unit 201 (paras. 0045, 0046) that stores 5 and learns, as past experience data, the information on the number of users and the elevator car destination information acquired from the reception unit 1; 
a per-floor number-of-people estimation unit (para. 0054) that estimates the number of users
getting off at each elevator hall floor using storage information of the learning unit 201; and
a request information output unit 6 (paras. 0018, 0019, 0036) that outputs the number of people getting off thus estimated in the facility to a system 94,111 other than the elevator operation management system.
Regarding Claim 7, Himeno discloses an elevator operation management method performed by an elevator operation management system 110,111 for controlling and managing a plurality of elevator devices in a facility, comprising:
storing 5, as past experience data, information on the number of users to use the elevator devices and elevator car destination information;
estimating (para. 0054) the number of users getting off at each elevator hall floor using the past experience data thus stored; and
outputting the number of people getting off thus estimated in the facility to a system other than the elevator operation management system (paras. 0018,0019,0036; Figs. 14-16).
Regarding Claims 3,9 Himeno discloses the elevator operation management system acquires operation information of a public facility (time zone, para. 0045), and estimates the number of users getting off at each elevator hall floor based on the operation information and the past experience data (para. 0049, Fig. 14).
Regarding Claims 5,11 Himeno discloses the number of people getting off estimated in the facility that is output to the system other than the elevator operation management system is the number of people in a preset time slot, and is provided as time-series information (Fig. 14).
Regarding Claims 6,12 Himeno discloses the elevator car destination information is any of information on a direction in which an elevator car goes, a destination floor of an elevator car (Fig. 14), and a location of an elevator car.


Allowable Subject Matter
Claims 2,4,8,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837